         CASE 0:18-cr-00150-DWF-HB Doc. 103 Filed 08/01/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                        District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                  )
                                           )       RESPONSE OF THE UNITED
       Plaintiff,                          )       STATES TO DEFENDANT’S
                                           )       MOTION FOR EARLY
       vs.                                 )       DISCLOSURE OF JENCKS
                                           )       ACT MATERIALS
MICHAEL HARI,                              )
                                           )
       Defendant.                          )


       The United States of America, through its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys John

Docherty and Julie E. Allyn, respectfully submits its Response to the Defendant’s Motion

for Early Disclosure of Jencks Act Materials (CM/ECF Docket No. 87).

       The government objects to this motion. The plain language of the Jencks Act, 18

U.S.C. § 3500, provides that the government may not be compelled to disclose witness

statements and reports prior to presentation of the witness’s testimony at trial.




                                               1
        CASE 0:18-cr-00150-DWF-HB Doc. 103 Filed 08/01/19 Page 2 of 2




       In this case, the government has already disclosed most of the Jencks Act material

in its possession, and will voluntarily disclose all remaining Jencks Act material no later

than two weeks before trial.

Dated: August 1, 2019                            Respectfully Submitted,

                                                 ERICA H. MacDONALD
                                                 United States Attorney

                                                 s/ John Docherty

                                                 BY: JOHN DOCHERTY
                                                 Assistant United States Attorney
                                                 MN Attorney Reg. No. 017516X

                                                 JULIE E. ALLYN
                                                 Assistant United States Attorney
                                                 MN Attorney Reg. No. 256511




                                            2
